Nichols, Justice.
The appeal in this case is from judgments rendered on June 6, 1968, and June 11, 1968, overruling the defendant’s motion to dismiss the plaintiff’s petition for failure to state a claim and other attacks upon such petition. Held:
1. The appeal must be dismissed as not being an appeal from a judgment subject to review. Section 1 of the Act of 1968 (Ga. L. 1968, p. 1072) struck the provision from the Appel*611late Practice Act of 1965 (Ga. L. 1965, p. 18), as amended, which permitted, as had also been the rule prior thereto, appeals from judgments “where the decision or judgment complained of, if it had been rendered as claimed by the appellant, would have been a final disposition of the cause or final as to some material party thereto.”
Argued September 10,1968
Decided September 24, 1968.
Svnft, Pease, Davidson & Chapman, W. M. Page, for appellant.
Fine & Block, Aaron Cohn, Joseph J. Fine, for appellee.
2. While the Act of 1968, supra, lists specific instances where a non-final judgment may be appealed from without certification of the trial court, the judgment in the present case is not one of the enumerated judgments and the record does not include a certification of the trial court that the judgment appealed from is of such importance to the case that immediate review should be had.

Appeal dismissed.


All the Justices concur.